Title: To George Washington from Edward Pemberton, 11 July 1789
From: Pemberton, Edward
To: Washington, George


No. 100—Fleet Street—London 
May it please Your Excellency11th July 1789   
I beg leave to acknowledge tho late, the Honour of Your Excellencys Letter, of so distant a date as June 88, which came to my hands in Feby last: so that I must confess I have been much wanting to myself for not taking an earlier Opportunity to return Your Excellency my best thanks for the favour which Your Excellency was pleasd to confer upon me, and for the politeness You express’d towards me in return for the letter which I address’d to Your Excellency, with a short Copy of Verses annexed—I must say they were not worthy Your Perusal, and the

kind reception, they met with—this I must own was very flattering to the Author; no less than Your Excellencys communicative manner on some interesting, and important subjects, which You was pleasd to touch upon in Your letter to me. That I have receivd so great a Mark of Favour from so great a Character, will cause me much to Value myself upon it.
My delay in writing to Your Excellency, however remiss it may appear, furnishes me with the opportunity, which with much pleasure I lay hold of, to Congratulate Your Excellency upon having crown’d Your Labours with Success—I cannot Contemplate but with the highest Complacency, Your Elevation to the Dignity of being the first Citizen in the World. A choice so unanimous from so many flourishing States, great and powerful cannot fail to place Your Excellency in a point of View the most exaulted, which a generous mind can aspire to—It is not to be wonder’d that a People so Benefited should turn their Eyes towards their great Benefactor, with an earnest desire, that He should long continue their Protector, and Guide. My Wish, and my Prayer is that in this high, and eminent Station Your days may be many in Prosperity, and Peace.
Was I equal to the Task, I would again endeavour to raise the Voice of the Muse in celebration of Your Triumphs. for the present at least that work, I must relinquish for some abler hand—but will request leave herewith to subjoin in a few Verses a slender Encomium upon the tuneful Art, and its powers to render Immortal those who have distinguish’d themselves in the defence of their Country. All the Works of manual Art have been Subject to decay—most of them sooner or later have Moulderd away without scarce a Vestige of their having been. Therefore is it, that we hold in such Estimation, that which can defy the Ravages of time and transmit to Posterity the Names of Illustrious Statesmen and Heroes.
If Two Hundred Thousand Romans rose up, as is related on the Entrance of their great and favoured Poet ⟨of⟩ the Public Theatre—there need be no greater Testimony to the Merit of that Excellence which in all Ages has met with the Countenance, and Protection of the Great.
I am confident, that whatever is praise worthy will in a just proportion, and a due degree be Cherish’d by Your Excellency; and that You will rejoice to see the Arts, and Sciences together

with ornamental Litterature Flourish in the Rising States—no less than the Knowledge of Polity, and Arms. I have the Honour to be Your Excellencys Most Obedient and most Devoted Servant

Edwd Pemberton


P.S. as Your Excellencys Engagements, are so many and so great, I would not infringe upon Your time—tho the favour may be a Singular One to see Your Signature[.] Yet—I shall esteem it a Sufficient Honour if Your Secretary will acknowledge any Letter from me who have enough upon Yr hands in so important a Trust as is Rested in the President, or Dictator of the United States—of America—I have taken the Liberty to send a Duplicate to Yr Excellency.

